    Case 19-01811         Doc 3       Filed 01/22/19         Entered 01/22/19 18:17:21            Desc Main
                                         Document            Page 1 of 7


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


                                                         )
In re:                                                   )    Chapter 11
                                                         )
PERFECT BROW ART INC., et al.                            )    Case No. 19-1811
                                                         )    (Joint Administration Requested)
                                                         )
                    1
         Debtors.                                        )    Honorable Donald R. Cassling
                                                         )

                  DECLARATION OF ELIZABETH PORIKOS-GORGEES
               IN SUPPORT OF FIRST-DAY MOTIONS AND APPLICATIONS

         I, Elizabeth Porikos-Gorgees (“Gorgees”), hereby declare under penalty of perjury that

the following is true to the best of my knowledge, information, and belief:

         1.      I am the sole shareholder and President of Perfect Brow Art, Inc, (“Brow Art”),

Perfect Brow Florida, Inc. (“PB Florida”), Perfect Brow Puerto Rico, Inc. (“PB Puerto Rico”),

Perfect Brow New York, Inc. (“PB New York”), Locks Rock, Inc. (“Locks Rock”), P.B. Art

Franchise, Inc. (“PB Franchise”), Perfect Brow Oakland, Inc. (“PB Oakland”) and Ooh La La

Franchise Beauty Bar, Inc. (“Beauty Bar” and collectively with Brow Art, PB Florida, PB Puerto

Rico, PB New York, Locks Rock, PB Franchise and PB Oakland, the “Debtors”).

         2.      I have been the sole managing member of each of the Debtors since their

inception and I am familiar with the Debtors’ day-to-day operations, business affairs, and books

and records.




1
         The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
taxpayer-identification number, are: (i) Perfect Brow Art, Inc. (5731); (ii) Perfect Brow Florida, Inc (5602), (iii)
Perfect Brow Puerto Rico, Inc. (3497), (iv) Perfect Brow New York, Inc. (2041), (v) Locks Rock, Inc. (5046), (vi)
P.B. Art Franchise, Inc. (0026), (vii) Perfect Brow Oakland, Inc. (5727), and (viii) Ooh La La Franchise Beauty Bar,
Inc. (0714).
     Case 19-01811       Doc 3   Filed 01/22/19       Entered 01/22/19 18:17:21      Desc Main
                                    Document          Page 2 of 7


        3.     On the date hereof (the “Petition Date”), each of the Debtors each filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

§§ 101-1330 (as amended, the “Bankruptcy Code”), in the United States Bankruptcy Court for

the Northern District of Illinois (the “Bankruptcy Court”). In order to enable the Debtors to

minimize the adverse effects of the chapter 11 filing, the Debtors are requesting various types of

relief in “first day” motions and applications (collectively, the “First Day Motions”) that are

being filed with the Court.

        4.     I am submitting this declaration (the “Declaration”) in support of the Debtors’

chapter 11 petitions and First Day Motions in the above-captioned cases. Except as otherwise

indicated herein, all facts set forth in this Declaration are based on my personal knowledge, my

review of public and nonpublic documents, or my opinion, based on my experience and

knowledge of the real estate industry and the Debtors’ operations and financial condition. If

called upon to testify, I could and would testify competently to the statements set forth herein.

        5.     Part I of this Declaration describes the Debtors’ businesses and the circumstances

surrounding the commencement of these chapter 11 cases. In Part II of this Declaration, I

substantiate the truth and accuracy of the relevant facts set forth in the First Day Motions filed

concurrently herewith.

                                      I.   BACKGROUND

A.      Debtors’ Businesses

        6.     The Debtors were founded in 2006, are headquartered in Wilmette Illinois and

operate 186 fully licensed eyebrow threading boutiques (the “Stores”) throughout the United

States. The Debtors pride themselves on offering a wide range of beauty and skin care services,

with an emphasis on threading. The Debtors have both the technical expertise as well as the




                                                  2
     Case 19-01811     Doc 3     Filed 01/22/19       Entered 01/22/19 18:17:21     Desc Main
                                    Document          Page 3 of 7


experience to help their customers find the image they are looking for. The Debtors specialties

include

                ●      Eyebrow Threading               ●      Facial Threading
                ●      Body Threading                  ●      Henna Tattoos
                ●      Makeup                          ●      Skin Care

          7.    As of the Petition Date, the Debtors employed approximately 600 employees,

including 580 threading professionals and another 20 employees focused on retail and corporate

operations in the Debtors’ Stores and corporate office. Approximately 450 employees work on a

full-time basis while approximately 150 are part-time employees.

          8.    For the year ended December 31, 2018, the Debtors generated approximately

$23.52 million of gross sales and royalties.

          9.    The Debtors operate approximately 141 of their Sores and franchisees operate the

other 45 Stores. The Debtors’ principal assists consist of franchise agreements and leases.

          10.   The Debtors do not have any secured creditors. The Debtors estimate aggregate

unsecured debt of approximately $4.0 million as of the Petition Date. These obligations are

generally owed to trade creditors and landlords with respect to the Debtors’ Store locations and

corporate office.

B.        Reasons For Chapter 11 Filings

          11.   All of the Stores are located in shopping malls. Foot traffic in shopping malls has

declined dramatically over the last two or three years on account of the numerous retailers who

are no longer in business and because more and more customers shop on line. While the Debtors

believe that their future is bright as some shopping malls are converted into mixed use projects,

in the interim this reduction in foot traffic has resulted in a significant decline in the Stores

revenues. In addition, expenses have been increasing due to higher rents, increases to the




                                                  3
     Case 19-01811         Doc 3   Filed 01/22/19       Entered 01/22/19 18:17:21      Desc Main
                                      Document          Page 4 of 7


minimum wage, and state regulatory requirements requiring the Debtors to employ licensed

cosmetologists (whom are paid significantly more than one who is not licensed). The Debtors

lease each of their locations and, due to recent cash flow difficulties, they have fallen behind on

their lease obligations.

        12.     The Chapter 11 Cases were thus filed to preserve the value of the Debtors’ assets

for all of their creditors, and to permit the Debtors to either sell their assets as a going concern or

restructure their liabilities and reorganize their business in a comprehensive and orderly fashion.

                  II.         FIRST DAY MOTIONS AND APPLICATION

        13.     Concurrently with the filing of its Chapter 11 petition, the Debtors are filing

certain applications, motions, and proposed orders. The Debtors request that the relief described

below be granted, as each request constitutes a critical element in achieving the successful

restructuring of the Debtors for the benefit of all parties in interest.

        14.     I have reviewed and discussed with Debtors’ counsel each of the First Day

Motions filed contemporaneously herewith (including the exhibits thereto and supporting

memoranda) and incorporate by reference any factual statements set forth in the First Day

Motions. It is my belief that the relief sought in each of the First Day Motions is tailored to meet

the goals described above and, ultimately, will be critical to the Debtor's ability to achieve the

goals of this Chapter 11 Case.

A.      Motion to Direct Joint Administration of Related Chapter 11 Cases (the “Joint
        Administration Motion”)

        15.     By the Joint Administration Motion, the Debtors request that the Bankruptcy

Court authorize and direct the joint administration of the chapter 11 cases of each of the Debtors

and the consolidation thereof only for procedural purposes pursuant to Rule 1015 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). In addition, the Debtors request that



                                                    4
     Case 19-01811     Doc 3     Filed 01/22/19       Entered 01/22/19 18:17:21      Desc Main
                                    Document          Page 5 of 7


the Clerk of the Bankruptcy Court make an entry on the docket of Brow Art’s case stating that an

order has been entered directing joint administration of these chapter 11 cases and that all further

pleadings and other papers shall be filed in and all further docket entries shall be made in the

Brow Art docket.

        16.    The Debtors are related entities and are filing petitions in the same Bankruptcy

Court. I believe that joint administration will be less costly and burdensome than separate

procedural administration of the estates due to the combined docket and combined notice to

creditors and parties in interest. Parties in interest will likely file many applications, motions,

orders, hearings, and notices in these cases that will affect all Debtors and their estates. Joint

administration will keep all parties informed of matters related to these cases without the

inconvenience and confusion of reviewing separate dockets. In addition, since the Debtors are

seeking only administrative consolidation by this motion, rather than substantive consolidation, I

do not believe creditors’ interests will be impacted.

        17.    I believe that if each Debtor’s case was administered independently, there would

be a number of duplicative pleadings and overlapping service. This unnecessary duplication of

identical documents would be wasteful of the Debtors’ resources, as well as other parties’ and

this Bankruptcy Court’s resources.

        18.    Therefore, I believe that the chapter 11 cases should be jointly administered for

procedural purposes only, and the Joint Administration Motion should be approved.

B.      Debtors’ Application for an Order, Pursuant to 28 U.S.C. § 156(c), Bankruptcy Rule
        2002(f), and Local Rule 2002-1(f), Appointing Donlin, Recano & Company, Inc. as
        Claims and Noticing Agent, Nunc Pro Tunc to the Petition Date (“Claims and
        Noticing Agent Retention Application”)

        19.    The Debtors request authority to retain Stretto, (“Stretto”) as their Claims and

Noticing Agent in accordance with the terms and provisions of the Stretto Engagement



                                                  5
     Case 19-01811     Doc 3    Filed 01/22/19       Entered 01/22/19 18:17:21      Desc Main
                                   Document          Page 6 of 7


Agreement attached as Exhibit B to the Claims and Noticing Agent Retention Application

effective nunc pro tunc to the Petition Date.

        20.    Stretto’s services will include assuming full responsibility for the distribution of

notices and the maintenance, processing, and docketing of proofs of claim filed in these cases.

The Debtors have over 400 creditors. In view of the number of anticipated claimants and parties

requiring notice, the Debtors submit that the appointment of a claims and noticing agent is both

necessary and in the best interests of both the Debtors’ estates and their creditors. Appointment

of Sretto will maximize efficiency and relieve the Office of the Clerk of the Bankruptcy Court of

the administrative burden of processing a large number of claims.

C.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to
        (A) Pay Pre-Petition Employee Obligations and (B) Maintain and Continue
        Employee Benefit Programs and Pay Related Administrative Obligations (“Wages
        and Benefits Motion”)

        21.    The Debtors request authority, but not direction, to (a) pay certain pre-petition

employee wages, salaries, and accrued compensation, including reimbursable expenses and

benefit obligations (collectively, the “Employee Wages and Benefits”) and (b) continue certain

employee benefit programs and pay related administrative obligations. As of the Petition Date,

certain pre-petition obligations to the Debtors’ employees may be due and owing.


         48.   The Debtors do not believe payments of Employee Wages and Benefits to any

individual employee will exceed the $12,850 statutory cap. While the Debtors seek authority,

but not direction, to make payments in the ordinary course pursuant to certain employee

incentive programs during the pendency of these Chapter 11 Cases that are similar to amounts

historically paid, the Debtors are not seeking authority to pay, pursuant to this Motion, any

bonuses to “insiders” as that term is defined in section 101(31) of the Bankruptcy Code.




                                                 6
Case 19-01811   Doc 3   Filed 01/22/19   Entered 01/22/19 18:17:21   Desc Main
                           Document      Page 7 of 7
